— In an action based upon breach of a lease, the plaintiff appeals from an order of the Supreme Court, Westchester County (Delaney, J.), entered August 6, 1987, which denied its motion for summary judgment and granted the defendant’s cross motion for summary judgment on the issue of its right to a rent setoff.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, we find that the defendant is entitled to a setoff. Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.